Citation Nr: 1748363	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected chronic headaches.


REPRESENTATION

Veteeran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1989 and from April 1990 to September 1994.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2014, the Board remanded the issue on appeal for further development.  

In a December 2015 decision, the Board denied entitlement to an initial rating in excess of 30 percent for his service-connected chronic headaches disability.

Thereafter, the Veteran appealed the December 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Memorandum Decision, the Court vacated the Board's December 2015 decision with respect to entitlement to initial rating in excess of 30 percent for his service-connected chronic headaches disability, and remanded the issue for adjudication consistent with the Memorandum Decision.

Consistent with the June 2017 Memorandum Decision, and as will be explained in greater detail below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the November 2014 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Court's June 2017 Memorandum Decision, the Board remanded the Veteran's claim in November 2014 so that he could be afforded a new VA examination to determine the current nature and severity of his service-connected chronic headaches.  In its remand directives, the Board directed the AOJ to associate with the claims file any documentation sent to the Veteran notifying him of the scheduled examination in the event that he did not appear for the examination.

Thereafter, in March 2015, the AOJ notified the Veteran that the VA Medical Center would be contacting him to schedule a VA examination.  An examination was scheduled for April 2015, but the Veteran failed to report.  Despite this fact, the AOJ did not associate with the claims file any notification sent to the Veteran of the date and time of the examination, as instructed by the November 2014 remand.

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.  Without this documentation, there is no way to determine if the Veteran received proper notice of the date and time of his scheduled examination.  Rather than requesting a copy of any such notice, and to ensure due process, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected chronic headaches.

On remand, the AOJ should obtain any outstanding VA treatment records dated from December 2014 to the present.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records dated from December 2014 to the present.

2.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that is not already been associated with the claims file, to include any outstanding non-VA treatment records.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.
3.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected chronic headaches.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe any current manifestations of the Veteran's headaches, including the frequency and whether they are associated with prostrating attacks.  If prostrating attacks are present, then the examiner should note the frequency of these attacks and indicate whether they result in severe economic inadaptability.  

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should state why this is so.

4.  Advise the Veteran that it is his responsibility to report for his scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655 (2017).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that proper notice of the scheduled examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




